DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkubo [US Pub# 2005/0087031].

Regarding claim 1: Ohkubo shows a spindle nut (7) for a ball screw, comprising:
a substantially hollow-cylindrical workpiece of metal having an outer lateral surface Ma and a central-symmetrical middle longitudinal axis (Z);
a ball groove (13) arranged in a manner of a thread on a cylinder inner surface that is configured to receive balls (15) of diameter, the inner cylinder surface (G) being defined by a helical thread base line of the ball groove (13);
ball deflections defined as straight, substantially cylindrical load-relief bores (20), that are arranged as a pair installed as channels for guiding the balls out of and into the ball channel (see fig 2) through a wall of the spindle nut, each said load-relief bore (20) being distinguished by a generatrix (see markup fig 2, L), which has an intersection point (see markup fig 2, C) with the thread base line of the ball channel  and constitutes a continuation of a traveling path of a ball from the ball channel into the load-relief bore; and a tangent (see fig 2, T) to the cylinder surface (114) runs parallel at a spacing a > 0 to the generatrix (L), with both the tangent (T) and the generatrix (L) being perpendicular to a common normal (R) to the middle longitudinal axis(Z).

Regarding claim 2: Ohkubo shows wherein both the tangent (T) and the generatrix (L) are perpendicular to a plane (E) which is defined by the normal (R) and the middle longitudinal axis (Z) of the spindle nut (7).

Regarding claims 3 and 4 : Ohkubo does not explicitly show shows wherein for the spacing (a), 1/5d <a<1/3d, wherein the spacing (a) is 25% +/- 3% of the ball diameter (d). However changing the relative dimension is obvious change
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to change changed the relative dimensions between the diameter and the the spacing accordingly to meet the design requirement of the spindle nut assembly 
Regarding claim 7: Ohkubo shows wherein middle axes of two load-relief bores (B) which together comprise a guiding-in and guiding-out channel, form constituent parts of a ball return, and are aligned parallel to one another (see markup fig below).

Regarding claim 8: Ohkubo shows which coaxially at least partially encloses the threaded spindle (111), and a multiplicity of balls (115), which circulate in an intermediate space between the threaded spindle and the spindle nut on the helical ball track (see markup fig).
Regarding claim 9: Ohkubo shows wherein there are two pairs of the ball deflections (see fig 17).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



    PNG
    media_image1.png
    737
    760
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 5712727107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658